Citation Nr: 1339890	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-45 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for headaches.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for anxiety.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the RO adjudicated major depression and PTSD claims on the merits and did not address a previously denied anxiety issue, the record includes evidence concerning the anxiety claim so intertwined with the appeal that it must be considered for an adequate determination.  The Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included the issue on the title page of whether new and material evidence was received to reopen the claim for service connection for an anxiety disorder.

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, VA's adjudication should include consideration of all indicated acquired psychiatric disorders.

The issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for headaches and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2008 rating decision denied entitlement to service connection for anxiety; the Veteran was properly notified of the decision but did not appeal this specific determination.

2.  Evidence added to the record since the July 2008 rating decision does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for anxiety is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a July 2008 rating decision denied entitlement to service connection for anxiety.  It was noted that the evidence included diagnoses of anxiety, but did not relate the disorder to service.  The Veteran was notified of the decision, but did not appeal this specific determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

The evidence added to the record since the July 2008 decision includes the Veteran's statements and testimony in support of her claim, lay statements in support of her claim, VA treatment reports, and a November 2010 VA medical statement.  

Based upon a review of the record, the Board finds that the evidence received since the July 2008 rating decision is neither cumulative nor redundant of the evidence previously reviewed and that it raises a reasonable possibility of substantiating the Veteran's claim.  The new evidence includes a November 2010 VA medical statement noting a treating diagnosis of anxiety disorder and noting that her pre-existing anxiety was made worse by her boot camp experiences.  This evidence is presumed to be credible for the purpose of reopening the claim.  Therefore, the claim must be reopened. 


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for anxiety; to this extent the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Although the Veteran was adequately notified of the duties to assist and of the information and evidence necessary to substantiate a claim for an acquired psychiatric disorder, including as a result of a personal assault, by correspondence dated in May 2009, June 2009, and January 2012, the record does not indicate she was provided adequate notice concerning the request to reopen her previously denied headache claim.  Corrective action as to this matter is required.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search. 38 C.F.R. § 3.159(c)(2).  

When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  The service connection requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran contends that she has headaches that have continued since active service and, alternatively, that were incurred or aggravated as a result of anxiety or medication prescribed as treatment.  She also contends, in essence, that she has an acquired psychiatric disorder as a result of service, to include either as a result of events during service or anxiety and depression due to her acne disability.  At her hearing in August 2012 she reported that she had received VA treatment for anxiety in Muskogee, Oklahoma, in 1995 or 1996 and that she was presently receiving VA treatment for headache and psychiatric disorders in North Little Rock, Arkansas.  The Board notes that the medical evidence of record includes VA treatment records and a November 2010 VA medical statement providing acquired psychiatric diagnoses, but that a January 2012 VA examiner found a mental disorder diagnosis was not warranted.  The Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate corrective notice of the duties to assist and of the information and unique character of evidence necessary to substantiate her claim to reopen the previously and finally disallowed headache claim.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain all pertinent VA treatment records, to include any treatment records from VA medical facilities in Muskogee, Oklahoma, in 1995 or 1996, VA unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.

3.  Following completion of the above, schedule the Veteran for a VA mental disorders examination conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present acquired psychiatric disorder or one manifest for any identifiable period of time over the course of this appeal was incurred or aggravated as a result of service, a verified event during service, or a service-connected acne disability or medication provided in treatment for acne.  If it is found that an acquired psychiatric disorder existed prior to service, the basis for such a finding must be clearly identified and the examiner must address whether the disorder underwent any increase beyond the natural progress of the disorder during active service.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


